Title: To George Washington from Horatio Gates, 16 February 1783
From: Gates, Horatio
To: Washington, George


                        
                            Ellisons 16th Febry 1783.
                        
                        Report of The Board of Genl Officers, to The Commander in Chiefs Question contained in Major Walkers Letter on
                            The other side.
                        The Board are “Unanimously” of Opinion that an Officer Suspended Generally, is so, from Command, Pay, and all
                            other Emoluments; and not under Military Controul during The Time of such Suspension
                        
                            Horatio Gates
                            Maj. Gen. Presdt
                        
                        
                            Reports of a Board of General Officers held 16th Febry 1783
                            Cantonment of New Windsor
                            Present

                                    
                                        Majors General
                                        Gates
                                    
                                    
                                        
                                        Howe
                                    
                                    
                                        
                                        Knox
                                    
                                    
                                        Brigadiers General
                                        Huntington
                                    
                                    
                                        
                                        Hand
                                    
                                    
                                        
                                        Dayton
                                    
                                    
                                        
                                        Putnam.
                                    
                                                            
                        
                    